Citation Nr: 1548860	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing are duplicative of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran contends that he has received treatment for his bilateral hearing loss at the Lexington VA Medical Center since 2010, and that his physician told him his hearing loss is related to his active duty service, to include his exposure to artillery and mortar fire.  See March 2013 Veteran statement; January 2013 claim; July 2012 claim.  The VA treatment records associated with the evidentiary record date back to July 2011.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran was afforded a VA examination in September 2012, and the VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss is due to his active duty service.  The VA examiner stated that the Veteran reported that examination was the first documentation of his hearing loss.  However, the Veteran's VA treatment records include a June 2012 audiology consultation, during which the Veteran reported noise exposure in service, and at which time bilateral hearing loss was diagnosed.  Further, the September 2012 VA examiner did not address the Veteran's lay contentions that he has been informed by a physician that his hearing loss is related to service.  After the September 2012 examination, the Veteran reported he has experienced ringing and buzzing in his ears since before he left active duty service.  See March 2013 Veteran statement; see also September 2014 VA Form 9.  Accordingly, the Board finds the September 2012 VA examination report inadequate.  On remand, the AOJ should obtain an addendum opinion from the September 2012 VA examiner to address the nature and etiology of the Veteran's bilateral hearing loss disability, to include a discussion of the lay evidence of record.

Tinnitus

The November 2012 rating decision also denied the Veteran's claim of entitlement to service connection for tinnitus.  In the December 2012 notice of disagreement, the Veteran stated his ears still ring, and in a March 2013 statement, the Veteran stated that he has experienced ringing and buzzing in his ears since before he left active duty service.  The Board finds the Veteran's statements constitute a timely notice of disagreement with the denial of service connection for tinnitus.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records, to include any treatment in 2010.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should obtain an addendum opinion from the September 2012 VA examiner.  If the September 2012 VA examiner is no longer available, obtain an addendum opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's Military Occupational Specialty of Heavy Weapons Infantry, and the Veteran's reports that he was exposed to artillery fire, 4.2 mortars, rifles, and hand grenades, all without hearing protection.

The examiner should specifically address the Veteran's reports that he has experienced a buzzing and ringing in ears since before he left the military.

Finally, the examiner should specifically address the Veteran's contention that in 2010 he was told by a physician that his hearing loss is related to his active duty service, to include his exposure to artillery and mortar fire.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to service connection for tinnitus.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed, readjudicate the claim of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

